Citation Nr: 1729445	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as secondary to service-connected hypertension.

2.  Entitlement to an increased evaluation for a lumbar strain, currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable evaluation for chronic sinusitis.

4.  Entitlement to a compensable evaluation for residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The January 2011 rating decision denied entitlement to service connection for an eye disability.  A notice of disagreement was received in February 2011, a statement of the case was issued in March 2012, and a substantive appeal was received in March 2012.

The November 2014 rating decision denied increased ratings for a lumbar strain, chronic sinusitis, and residuals of a fractured nose.  The Veteran was notified of this decision and his appellate rights in December 2014.  A notice of disagreement was received by VA in January 2015, a statement of the case was issued in September 2016, and a substantive appeal was received in October 2016.

In June 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In July 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the October 2016 substantive appeal for the increased rating claims, the Veteran checked the box indicating that he wanted to be scheduled for a Board hearing via live videoconference.  The Board therefore finds it necessary to remand this claim so that the Veteran may be scheduled for a videoconference hearing.

The Veteran has also claimed entitlement to service connection for an eye disability, to include as secondary to service-connected hypertension.  In its July 2015 remand, the Board directed that an opinion be obtained with respect to the question of whether the Veteran has dry eye and whether any dry eye is related to his service-connected hypertension.  The November 2015 VA examination report does diagnose bilateral dry eye.  In his May 2013 substantive appeal, the Veteran reported that "my Eye is Dry Eye associated with Hypertension, which can be found in Web MD."  The November 2015 VA examination report does diagnose bilateral dry eye, but the etiology opinion that it provides does not include a rationale that is adequate for purposes of adjudicating this claim.  It notes that "[t]here is no correlation to a service related injury for dry eyes."  Nor does this opinion provide an aggravation opinion for the dry eye claim.  Therefore, it is necessary to remand this claim for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for the requested Board videoconference hearing for the claims of entitlement to increased ratings for a lumbar strain, chronic sinusitis, and residuals of a fractured nose.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the appellant's claims folder.

2.  Send the claims file to an appropriate examiner for an opinion with respect to the following: is it at least as likely as not (a 50 percent probability or greater) that the Veteran's dry eyes were caused OR aggravated by his service-connected hypertension?  In answering this question, please expressly discuss the Veteran's citation to widely available medical literature (Web MD) that suggests such a relationship.  See May 2013 VA Form 9, Substantive Appeal.  For all opinions provided, please provide a complete rationale, with citation to pertinent medical principles and the facts of the Veteran's case.

3.  After the above actions have been completed, readjudicate the Veteran's service connection claim.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




